

Exhibit 10.48
SEVENTEENTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT


THIS SEVENTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
made and entered into on September 17, 2008, by and among SMF Energy
Corporation, a Delaware corporation and successor-by-merger to Streicher Mobile
Fueling, Inc., a Florida corporation ("SMF"); SMF Services, Inc., a Delaware
corporation ("SSI"); H & W Petroleum Company, Inc., a Texas corporation ("H & W"
and, together with SMF and SSI, collectively, "Borrower"); and Wachovia Bank,
National Association, a national banking association and successor-by-merger to
Congress Financial Corporation (Florida) ("Lender").


R E C I T A L S


A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated September 26, 2002 (as at any time amended, restated, supplemented or
otherwise modified, the "Loan Agreement"). The Obligations under (and as defined
in) the Loan Agreement are guaranteed by Streicher Realty, Inc., a Florida
corporation ("Guarantor").


B. The parties hereto desire to amend the Loan Agreement upon the terms and
subject to the conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby severally acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1. Each capitalized term used in this Amendment, unless otherwise defined
herein, shall have the meaning ascribed to such term in the Loan Agreement.


2. Subject to the satisfaction of each of the conditions precedent set forth in
this Amendment, the Loan Agreement is hereby amended, effective as of September
1, 2008, as follows:


(a) By deleting Section 1.37 of the Loan Agreement in its entirety and by
substituting in lieu thereof the following:


"Interest Rate" shall mean:
 
(A) during the period commencing on September 1, 2008, and ending on September
30, 2008, as to Prime Rate Loans, the rate of three-quarters percent (0.75%) per
annum in excess of the Prime Rate; and


(B) during the period commencing on October 1, 2008, and ending on the last day
of the month in which Lender receives and reviews the monthly financial
statements and compliance certificate required to be delivered by Borrower
pursuant to Section 9.6(a) of this Agreement for the month ending on September
30, 2008, as to all Loans, the rate of two and three-quarters percent (2.75%)
per annum in excess of the Prime Rate; and


(C) commencing on the first day of the month immediately following the month in
which Lender receives and reviews the monthly financial statements and
compliance certificate required to be delivered by Borrower pursuant to Section
9.6(a) of this Agreement for the month ending on September 30, 2008, as to all
Loans, the rate of interest determined on a quarterly basis according to the
performance of Borrower as measured by the ratio of EBITDA to Fixed Charges, for
the period of four (4) fiscal quarters ended on the last day of the fiscal
quarter immediately preceding the applicable Adjustment Date (as defined
below)(except that, for the fiscal quarters ending on September 30, 2008, and
December 31, 2008, the Borrower's ratio of EBITDA to Fixed Charges for purposes
of this definition shall be calculated for the periods beginning on February 1,
2008, and ending on the applicable date), as follows:


 
 

--------------------------------------------------------------------------------

 
 
Ratio of EBITDA to
Fixed Charges
Interest Rate
Less than 1.0 to 1.0
Two and three-quarters percent (2.75%) per annum in excess of the Prime Rate
Greater than or equal to 1.0 to 1.0, but less than 1.5 to 1.0
One and three-quarters percent (1.75%) per annum in excess of the Prime Rate
Greater than or equal to 1.5 to 1.0
Three-quarters percent (0.75%) per annum in excess of the Prime Rate



; provided that (i) the Interest Rate shall thereafter be subject to reduction
or increase, as applicable and as set forth in the table above, on a quarterly
basis according to the performance of Borrower as measured by the ratio of
EBITDA to Fixed Charges as of the last day of the fiscal quarter immediately
preceding the applicable Adjustment Date, for the period of four (4) fiscal
quarters ended on the last day of the fiscal quarter immediately preceding the
applicable Adjustment Date (except that, for the fiscal quarters ending on
September 30, 2008, and December 31, 2008, the Borrower's ratio of EBITDA to
Fixed Charges for purposes of this definition shall be calculated for the
periods beginning on February 1, 2008, and ending on the applicable date); (ii)
except as set forth in clause (iii) below, any increase or reduction in the
Interest Rate provided for in this subsection (C) shall be effective on the
first day of the month immediately following Lender's receipt and review of the
applicable financial statements and corresponding compliance certificate (each,
an "Adjustment Date"); (iii) if the financial statements and the corresponding
compliance certificate of Borrower setting forth the ratio of EBITDA to Fixed
Charges are not received by Lender on or prior to the date required pursuant to
Section 9.6(a) of this Agreement, the Interest Rate shall be determined as if
the ratio of EBITDA to Fixed Charges is less than 1.0 to 1.0 (without regard to
the actual ratio of EBITDA to Fixed Charges) until such time as such financial
statements and compliance certificate are received by Lender and any Event of
Default resulting from Borrower's failure to timely deliver such financial
statements or compliance certificate is waived in writing by Lender; (iv) Lender
shall be entitled to accrue and receive interest at the Default Rate as defined
in, and to the extent authorized by, subsection (D) below, and, on each date
that the Default Rate accrues on any Loans, the Interest Rate on such date for
such Loans shall be determined as if the ratio of EBITDA to Fixed Charges is
less than 1.0 to 1.0 (without regard to the actual ratio of EBITDA to Fixed
Charges); (v) for the final fiscal quarter of any fiscal year, Borrower may
provide the monthly unaudited financial statements of Borrower required under
Section 9.6(a) of this Agreement for the purpose of determining the Interest
Rate; however, if, upon delivery of the annual audited financial statements
required to be submitted by Borrower to Lender pursuant to Section 9.6(a) of
this Agreement, Borrower has not met the criteria for reduction of the Interest
Rate pursuant to the terms hereinabove for the final fiscal quarter of the
fiscal year then ended, then (x) such Interest Rate reduction shall be
terminated and, effective on the first day of the month immediately following
the month in which Lender receives and reviews such audited financial
statements, the Interest Rate shall be the Interest Rate that would have been in
effect if such reduction had not been implemented based upon the monthly
unaudited financial statements of Borrower for the final fiscal quarter of the
fiscal year then ended, and (x) Borrower shall pay to Lender, on demand, the
amount equal to the difference between the amount of interest and fees that
would have been paid using the Interest Rate determined based upon such audited
financial statements and the amount of interest and fees actually paid during
the period in which the reduction of the Interest Rate was in effect based upon
the monthly unaudited financial statements for the final fiscal quarter of the
fiscal year then ended; and
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(D) notwithstanding anything to the contrary contained herein, at Lender's
option and without notice, the rate of interest (the "Default Rate") equal to
three percent (3.00%) per annum in excess of rate of interest set forth in
subsection (A), (B) or (C) above, as applicable, (i) during the period from and
after the date of termination or non-renewal of this Agreement until such time
as all Obligations are indefeasibly paid and satisfied in full in immediately
available funds; (ii) during the period from and after the date of the
occurrence of any Event of Default, and for so long as such Event of Default is
continuing as determined by Lender; and (b) on the Revolving Loans at any time
outstanding in excess of the Borrowing Base or the Revolving Loan Limit (whether
or not such excess(es) arise or are made with or without Lender's knowledge or
consent and whether made before or after an Event of Default).
 
(b) By adding to Section 1 of the Loan Agreement, in proper alphabetical
sequence, the following new definition:


1.60.1 "Seventeenth Amendment Date" shall mean September 17, 2008.


(c) By deleting the period from the end of Section 3.1(b)(G) of the Loan
Agreement and by substituting in lieu thereof the following:


, and (H) no Eurodollar Rate Loans shall be made, no Prime Rate Loans shall be
converted to Eurodollar Rate Loans, and no Eurodollar Rate Loans shall be
continued, as the case may be, on or after the Seventeenth Amendment Date.  


(d) By deleting Section 9.21 of the Loan Agreement in its entirety and by
substituting in lieu thereof the following:


9.21 Fixed Charge Coverage Ratio.


(A) With respect to each month set forth below in which either (i) Average
Excess Availability for such month is less than the amount set forth below and
corresponding to such month, or (ii) an Event of Default occurs or exists,
Borrower shall not permit the ratio of EBITDA to Fixed Charges, measured as of
the last day of such month for the testing period set forth below and
corresponding to such month, to be less than 1.0 to 1.0:
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Month
Average Excess Availability
Testing Period
February 2007
$1,500,000
Fiscal year to date
March 2007
$1,500,000
Fiscal year to date
April 2007
$1,500,000
Fiscal year to date
May 2007
$1,500,000
Fiscal year to date
June 2007
$2,500,000
Fiscal year to date
July 2007
$2,500,000
Fiscal year to date
August 2007
$2,500,000
Fiscal year to date
September 2007
$2,500,000
Fiscal year to date
October 2007
$1,800,000
Fiscal year to date
November 2007
$800,000
Fiscal year to date
December 2007
$800,000
Fiscal year to date
January 2008
$800,000
Fiscal year to date
February 2008
$1,200,000
Fiscal year to date
March 2008
$1,200,000
Fiscal year to date
April 2008
$1,350,000
Fiscal year to date
May 2008
$1,350,000
Fiscal year to date
June 2008
$1,350,000
Fiscal year to date
July 2008
$1,350,000
Period commencing on February 1, 2008, and ending on July 31, 2008
August 2008
$1,350,000
Period commencing on February 1, 2008, and ending on August 31, 2008
September 2008
$1,350,000
Period commencing on February 1, 2008, and ending on September 30, 2008



 
- 4 -

--------------------------------------------------------------------------------

 
 
(B) With respect to each month set forth below, Borrower shall not permit the
ratio of EBITDA to Fixed Charges, measured as of the last day of such month for
the period set forth below and corresponding to such month, to be less than the
ratio set forth below and corresponding to such month:
 
Month
Testing Period
Minimum Ratio
October 2008
Period commencing on February 1, 2008, and ending on October 31, 2008
1.0 to 1.0
November 2008
Period commencing on February 1, 2008, and ending on November 30, 2008
1.0 to 1.0
December 2008
Period commencing on February 1, 2008, and ending on December 31, 2008
1.3 to 1.0
January 2009 and each month thereafter
Trailing twelve months ending on the last day of the month
1.3 to 1.0

 
(e) By extending the "Renewal Date" set forth in Section 12.1(a) of the Loan
Agreement from December 31, 2008, to July 1, 2009.


(f) By deleting the table set forth in Section 12.1(c) of the Loan Agreement in
its entirety and by substituting in lieu thereof the following:



 
Amount
Period
(i)
Three percent (3.0%) of the Maximum Credit
 
From the date of this Agreement to and including September 25, 2003
(ii)
One and one-half percent (1.5%) of the Maximum Credit
From September 26, 2003, to and including September 25, 2004
(iii)
One-half percent (0.5%) of the Maximum Credit
From September 26, 2004, to and including August 31, 2008
(iv)
Zero percent (0%) of the Maximum Credit
From September 1, 2008, to and including December 31, 2008
(v)
One-half percent (0.5%) of the Maximum Credit
Any date on or after January 1, 2009, other than the Renewal Date



 
- 5 -

--------------------------------------------------------------------------------

 
 
3. Borrower hereby ratifies and reaffirms the Obligations, each of the Financing
Agreements and all of Borrower's covenants, duties, indebtedness and liabilities
under the Financing Agreements.


4. To induce Lender to enter into this Amendment and to grant the accommodations
set forth herein, Borrower hereby acknowledges and stipulates that the Loan
Agreement and the other Financing Agreements executed by Borrower are legal,
valid and binding obligations of Borrower that are enforceable against Borrower
in accordance with the terms thereof; all of the Obligations are owing and
payable without defense, offset or counterclaim (and to the extent there exists
any such defense, offset or counterclaim on the date hereof, the same is hereby
waived by Borrower); and the security interests and liens granted by Borrower in
favor of Lender are duly perfected, first priority security interests and liens.


5. To induce Lender to enter into this Amendment and to grant the accommodations
set forth herein, Borrower hereby represents and warrants to Lender that no
Default or Event of Default exists on the date hereof; the execution, delivery
and performance of this Amendment have been duly authorized by all requisite
corporate action on the part of Borrower and this Amendment has been duly
executed and delivered by Borrower; and except as may have been disclosed in
writing by Borrower to Lender prior to the date hereof, all of the
representations and warranties made by Borrower in the Loan Agreement are true
and correct on and as of the date hereof.


6. In consideration of Lender's willingness to enter into this Amendment and to
grant the accommodations set forth herein, Borrower hereby agrees to pay to
Lender (i) a nonrefundable amendment fee (the "Amendment Fee") in the amount of
twenty-five thousand dollars ($25,000) in immediately available funds on the
date hereof, which shall be fully earned on the date hereof, and (ii) on demand,
all costs and expenses incurred by Lender in connection with the preparation,
negotiation and execution of this Amendment and any other Financing Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Lender's legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.


7. The effectiveness of the amendments to the Loan Agreement set forth in this
Amendment is subject to the satisfaction of each of the following conditions
precedent, in each case in form and substance satisfactory to Lender:


(a) Lender shall have received duly executed and delivered counterparts of this
Amendment from Borrower and Guarantor;


(b) Lender shall have received full payment of the Amendment Fee; and


(c) no Default or Event of Default shall exist or occur on the date hereof.


8. Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to "this Agreement," "hereunder," or words of like import shall mean
and be a reference to the Loan Agreement, as amended by this Amendment.


9. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


 
- 6 -

--------------------------------------------------------------------------------

 
 
10. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Florida, without giving effect to its conflict of
laws principles.


11. Except as otherwise expressly provided in this Amendment, nothing herein
shall be deemed to amend or modify any provision of the Loan Agreement or any of
the other Financing Agreements, each of which shall remain in full force and
effect. This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement as herein
modified shall continue in full force and effect.


12. This Amendment may be executed in any number of counterparts and by
different parties to this Amendment on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any manually-executed signature page
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature page hereto. Any party delivering a
manually-executed counterpart of this Amendment by facsimile or other electronic
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability and binding effect of this Amendment.


13. To induce Lender to enter into this Amendment and to grant the
accommodations set forth herein, Borrower hereby releases and forever discharges
Lender and each and every one of its directors, officers, employees,
representatives, legal counsel, agents, parents, subsidiaries and affiliates,
and persons employed or engaged by them, whether past or present (hereinafter
collectively referred to as the "Lender Releasees"), of and from all actions,
agreements, damages, judgments, claims, counterclaims, and demands whatsoever,
whether liquidated or unliquidated, contingent or fixed, determined or
undetermined, at law or in equity, which Borrower had, now has, or may at any
time have against the Lender Releasees, or any of them, for, upon or by reason
of any matter, cause or thing whatsoever to the date of this Amendment, whether
arising out of, related to or pertaining to the Obligations, the Financing
Agreements or otherwise, including, without limitation, the negotiation,
closing, administration and funding of the Obligations or the Financing
Agreements. Borrower acknowledges that this provision is a material inducement
for Lender entering into this Amendment and that this provision shall survive
the payment in full of all Obligations and the termination of all Financing
Agreements.




[Remainder of page intentionally left blank - signatures commence on following
page]


 
- 7 -

--------------------------------------------------------------------------------

 

To the fullest extent permitted by applicable law, each party hereto hereby
waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers on the day and year first above
written.





 
"LENDER":
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: /s/Pat Cloninger                                                        
Name: Pat Cloninger
Title: Director
     
 
 
"BORROWER":
 
SMF ENERGY CORPORATION
 
By: /s/Michael S. Shore                                                     
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer
 
 
SMF SERVICES, INC.
 
By: /s/Michael S. Shore                                                     
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer
 
 
H & W PETROLEUM COMPANY, INC.
 
By: /s/Michael S. Shore                                                     
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 

JOINDER


The undersigned: (1) acknowledges and confirms that Lender’s loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing Amendment or any future amendment to the Loan
Agreement but, nevertheless, consents to all terms and provisions of the
foregoing Amendment that are applicable to it, and agrees to be bound by and
comply with such terms and provisions, and (3) acknowledges and confirms that
its guaranty in favor of Lender executed in connection with the Loan Agreement
is valid and binding and remains in full force and effect in accordance with its
terms (without defense, setoff or counterclaim against enforcement thereof),
which include, without limitation, its guaranty in connection with the Loan
Agreement, as modified by the foregoing Amendment.
 
 

 
"GUARANTOR":


STREICHER REALTY, INC.,
a Florida corporation


By: /s/Michael S. Shore                                                  
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 